            Case 2:20-cv-02794-GJP Document 13 Filed 10/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WANDA CANFIELD,                                               CIVIL ACTION
                          Plaintiff,                           NO. 20-2794
              v.

 AMICA MUTUAL INSURANCE CO.,
                Defendant.


                                           ORDER

       AND NOW, this 2nd day of October, 2020, upon consideration of Defendant Amica

Mutual Insurance Co.’s motion to dismiss Count III of Plaintiff Wanda Canfield’s Amended

Complaint and to strike certain allegations in Count II (ECF 7), Plaintiff’s response (ECF

8), her addendum to her response (ECF 9), Defendant’s reply (ECF 10), and Plaintiff’s

surreply (ECF 11), it is ORDERED that the motion is GRANTED IN PART and

DENIED IN PART as follows:

       1.       Defendant’s motion is GRANTED insofar as it seeks to strike Plaintiff’s

                demand for damages, including treble damages, in Count II;

       2.       Defendant’s motion is DENIED insofar as it seeks to strike Plaintiff’s

                allegations regarding the duty of good faith and fair dealing in Count II;

       3.       Defendant’s motion to dismiss Count III is GRANTED; and

       4.       Plaintiff may file a Second Amended Complaint to the extent that she is able

                to do so consistent with the requirements set forth in the accompanying

                memorandum of law on or before Friday, October 16, 2020.

                                                    BY THE COURT:

                                                     /s/ Gerald J. Pappert
                                                    GERALD J. PAPPERT, J.
